Exhibit 10.7.1

 

TWO-YEAR CHANGE IN CONTROL AGREEMENT

 

THIS CHANGE IN CONTROL AGREEMENT is dated this first day of April 2004, by and
between NewAlliance Bank, a Connecticut savings bank (the “Bank” or the
“Employer”), and Koon-Ping Chan (the “Executive”).

 

WITNESSETH

 

WHEREAS, the Bank has converted from the mutual to the stock form of
organization (the “Conversion”) and has concurrently become a wholly owned
subsidiary of NewAlliance Bancshares, Inc., a business corporation organized
under the laws of the State of Delaware (the “Company”);

 

WHEREAS, the Executive is currently employed as a Senior Vice President of the
Bank;

 

WHEREAS, the Company and the Bank desire to be ensured of the Executive’s
continued active participation in the business of the Bank; and

 

WHEREAS, in order to induce the Executive to remain in the employ of the Bank
and in consideration of the Executive’s agreeing to remain in the employ of the
Bank, the parties desire to specify the severance benefits which shall be due
the Executive in the event that his employment with the Bank is terminated under
specified circumstances;

 

NOW THEREFORE, in consideration of the mutual agreements herein contained, and
upon the other terms and conditions hereinafter provided, the parties hereby
agree as follows:

 

1. Definitions. The following words and terms shall have the meanings set forth
below for the purposes of this Agreement:

 

(a) Annual Compensation. The Executive’s “Annual Compensation” for purposes of
this Agreement shall be deemed to mean the sum of (i) the Executive’s base
salary in effect as of the Date of Termination of his employment and (ii) the
highest level of cash incentive compensation earned by the Executive from the
Bank or any subsidiary thereof in any one of the three calendar years
immediately preceding the year in which the termination occurs; provided,
however, for purposes of clause (ii) bonuses earned under the Bank’s Performance
Unit Plan will not be included in cash incentive compensation for purposes of
determining average cash incentive compensation.

 

(b) Cause. Termination of the Executive’s employment for “Cause” shall mean
termination because of personal dishonesty, incompetence, willful misconduct,
breach of fiduciary duty involving personal profit, intentional failure to
perform stated duties, willful violation of any law, rule or regulation (other
than traffic violations or similar offenses) or final cease-and-desist order.
For purposes of this paragraph, no act or failure to act on the Executive’s part
shall be considered “willful” unless done, or omitted to be done, by the
Executive not in

 



--------------------------------------------------------------------------------

good faith and without reasonable belief that the Executive’s action or omission
was in the best interests of the Employers.

 

(c) Change in Control. “Change in Control shall mean the occurrence of any of
the following events:

 

(i) approval by the shareholders of the Company of a transaction that would
result and does result in the reorganization, merger or consolidation of the
Company, with one or more other persons, other than a transaction following
which:

 

(A) at least 51% of the equity ownership interests of the entity resulting from
such transaction are beneficially owned (within the meaning of Rule 13d-3
promulgated under the Securities Exchange Act of 1934, as amended (“Exchange
Act”)) in substantially the same relative proportions by persons who,
immediately prior to such transaction, beneficially owned (within the meaning of
Rule 13d-3 promulgated under the Exchange Act) at least 51% of the outstanding
equity ownership interests in the Company; and

 

(B) at least 51% of the securities entitled to vote generally in the election of
directors of the entity resulting from such transaction are beneficially owned
(within the meaning of Rule 13d-3 promulgated under the Exchange Act) in
substantially the same relative proportions by persons who, immediately prior to
such transaction, beneficially owned (within the meaning of Rule 13d-3
promulgated under the Exchange Act) at least 51% of the securities entitled to
vote generally in the election of directors of the Company;

 

(ii) the acquisition of all or substantially all of the assets of the Company or
beneficial ownership (within the meaning of Rule 13d-3 promulgated under the
Exchange Act) of 20% or more of the outstanding securities of the Company
entitled to vote generally in the election of directors by any person or by any
persons acting in concert, or approval by the shareholders of the Company of any
transaction which would result in such an acquisition;

 

(iii) a complete liquidation or dissolution of the Company or the Bank, or
approval by the shareholders of the Company of a plan for such liquidation or
dissolution;

 

(iv) the occurrence of any event if, immediately following such event, members
of the Company Board who belong to any of the following groups do not aggregate
at least a majority of the Board of Directors of the Company (“Company Board”):

 

(A) individuals who were members of the Company Board on the Effective Date of
this Agreement; or

 

2



--------------------------------------------------------------------------------

(B) individuals who first became members of the Company Board after the
Effective Date of this Agreement either:

 

(1) upon election to serve as a member of the Company Board by the affirmative
vote of three-quarters of the members of such Board, or of a nominating
committee thereof, in office at the time of such first election; or

 

(2) upon election by the shareholders of the Company Board to serve as a member
of the Company Board, but only if nominated for election by the affirmative vote
of three-quarters of the members of such Board, or of a nominating committee
thereof, in office at the time of such first nomination;

 

provided that such individual’s election or nomination did not result from an
actual or threatened election contest or other actual or threatened solicitation
of proxies or consents other than by or on behalf of the Company Board; or

 

(v) any event which would be described in Section 1(c)(i), (ii), (iii) or (iv)
if the term “Bank” were substituted for the term “Company” therein and the term
“Bank Board” were substituted for the term “Company Board” therein.

 

In no event, however, shall a Change in Control be deemed to have occurred as a
result of any acquisition of securities or assets of the Company, the Bank or a
subsidiary of either of them, by the Company, the Bank, any subsidiary of either
of them, or by any employee benefit plan maintained by any of them. For purposes
of this Section 1(c), the term “person” shall include the meaning assigned to it
under Sections 13(d)(3) or 14(d)(2) of the Exchange Act.

 

(d) Code. “Code” shall mean the Internal Revenue Code of 1986, as amended.

 

(e) Date of Termination. “Date of Termination” shall mean (i) if the Executive’s
employment is terminated for Cause, the date on which the Notice of Termination
is given, and (ii) if the Executive's employment is terminated for any other
reason, the date specified in the Notice of Termination.

 

(f) Disability. Termination by the Employer of the Executive’s employment based
on “Disability” shall mean termination because of any physical or mental
impairment which qualifies the Executive for disability benefits under the
applicable long-term disability plan maintained by the Employer or any
subsidiary or, if no such plan applies, which would qualify the Executive for
disability benefits under the Federal Social Security System.

 

(g) Good Reason. Termination by the Executive of the Executive's employment for
“Good Reason” shall mean termination by the Executive following a Change in
Control based on:

 

(i) Without the Executive’s express written consent, the assignment by the
Employer to the Executive of any duties which are materially inconsistent with
the Executive’s positions, duties, responsibilities and status with the Employer
immediately prior to a Change in Control, or a material change in the
Executive’s reporting responsibilities, titles or offices as an employee and as
in effect immediately prior to such

 

3



--------------------------------------------------------------------------------

a Change in Control, or any removal of the Executive from or any failure to
re-elect the Executive to any of such responsibilities, titles or offices,
except in connection with the termination of the Executive’s employment for
Cause, Disability or Retirement or as a result of the Executive’s death or by
the Executive other than for Good Reason;

 

(ii) Without the Executive’s express written consent, a reduction by the
Employer in the Executive’s base salary as in effect immediately prior to the
date of the Change in Control or as the same may be increased from time to time
thereafter or a reduction in the package of fringe benefits provided to the
Executive;

 

(iii) A Board approved change in the Executive’s principal place of employment
by a distance in excess of 50 miles from its location immediately prior to the
Change in Control;

 

(iv) Any purported termination of the Executive’s employment for Disability or
Retirement which is not effected pursuant to a Notice of Termination satisfying
the requirements of paragraph (i) below; or

 

(v) The failure by the Employer to obtain the assumption of and agreement to
perform this Agreement by any successor as contemplated in Section 10 hereof.

 

(h) IRS. IRS shall mean the Internal Revenue Service.

 

(i) Notice of Termination. Any purported termination of the Executive’s
employment by the Employer for any reason, including without limitation for
Cause, Disability or Retirement, or by the Executive for any reason, including
without limitation for Good Reason, shall be communicated by written “Notice of
Termination” to the other party hereto. For purposes of this Agreement, a
“Notice of Termination” shall mean a dated notice which (i) indicates the
specific termination provision in this Agreement relied upon, (ii) sets forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination of the Executive’s employment under the provision so indicated,
(iii) specifies a Date of Termination, which shall be not less than thirty (30)
nor more than ninety (90) days after such Notice of Termination is given, except
in the case of the Employer’s termination of the Executive's employment for
Cause, which shall be effective immediately; and (iv) is given in the manner
specified in Section 11 hereof.

 

(j) Retirement. “Retirement” shall mean voluntary termination by the Executive
in accordance with the Employer’s retirement policies, including early
retirement, generally applicable to their salaried employees.

 

2. Term of Agreement. The term of this Agreement shall be for two years,
commencing on the date of this Agreement (the “Effective Date”). Prior to the
first annual anniversary of the date first above written and each annual
anniversary thereafter, the Board of Directors of the Bank shall consider and
review (after taking into account all relevant factors, including the
Executive’s performance) a one-year extension of the term of this Agreement, and
the term shall continue to extend each year (beginning with the first annual
anniversary date) if

 

4



--------------------------------------------------------------------------------

the Board of Directors so approves such extension unless the Executive gives
written notice to the Employer of the Executive’s election not to extend the
term, with such notice to be given not less than ninety (90) days prior to any
such anniversary date. If the Board of Directors elects not to extend the term,
it shall give written notice of such decision to the Executive not less than
ninety (90) days prior to any such anniversary date. Upon termination of the
Executive’s employment with the Employer for any reason whatsoever, any annual
extensions provided pursuant to this Section 2, if not theretofore discontinued,
shall automatically cease. Furthermore, nothing in this Agreement shall be
deemed to prohibit the Employer at any time from terminating the Executive’s
employment during the term of this Agreement with or without notice for any
reason, subject, however, to such rights and obligations of the Employer and the
Executive in the event of any such termination as may be provided for under this
Agreement. In addition, no annual renewals shall extend beyond the Executive’s
65th birthday, and in no event shall the term of this Agreement extend beyond
the Executive’s 65th birthday.

 

3. Benefits Upon Termination. If the Executive’s employment by the Employer
shall be terminated subsequent to a Change in Control and during the term of
this Agreement by (i) the Employer for other than Cause, Disability, Retirement
or the Executive’s death or (ii) the Executive for Good Reason, then the
Employer shall

 

(a) pay to the Executive in a lump sum as of the Date of Termination:

 

(i) a cash severance amount equal to two (2) times the Executive’s Annual
Compensation; and

 

(ii) an amount equal to the pro rata portion of any target bonus awarded to the
Executive under the Bank’s Executive Incentive Plan (or such other short-term
incentive compensation plan(s) that the Employer may adopt subsequent to the
date hereof as a replacement therefor) which relates to the calendar year in
which such termination occurs; provided that, such pro rata portion will be
calculated by multiplying the amount of the target bonus by a fraction the
numerator of which is the number of days elapsed in the calendar year as of the
Date of Termination and the denominator is 365; and

 

(b) maintain and provide for a period ending the earlier of (i) the expiration
of the remaining term of this Agreement as of the Date of Termination or (ii)
the date of the Executive’s full-time employment by another employer (provided
that the Executive is entitled under the terms of such employment to benefits
substantially similar to those described in this subparagraph (b)), at no
greater cost to the Executive than he is paying as of the Date of Termination,
the Executive’s continued participation in all group insurance, life insurance,
health and accident insurance, disability insurance and other similar types of
employee benefit plans, programs and arrangements offered by the Employer in
which the Executive was entitled to participate immediately prior to the Date of
Termination (excluding other types of benefits, plans or arrangements including
(w) the Company’s Employee Stock Ownership Plan, (y) stock benefit plans of the
Company or the Bank and (z) cash incentive compensation included in Annual
Compensation). In the event that the Employer is unable to provide the benefits
set forth in this subparagraph (b) due to the change in Executive’s status to
that of a non-employee, the Employer

 

5



--------------------------------------------------------------------------------

shall include in the lump sum payment due pursuant to the terms of Section 3 the
value of the benefits required to be provided by this subparagraph (b).

 

4. Limitation of Benefits under Certain Circumstances. If the payments and
benefits pursuant to Section 3 hereof, either alone or together with other
payments and benefits which the Executive has the right to receive from the
Employer, would constitute a “parachute payment” under Section 280G of the Code,
the payments and benefits payable by the Employer pursuant to Section 3 hereof
shall be reduced, in the manner determined by the Executive, by the amount, if
any, which is the minimum necessary to result in no portion of the payments and
benefits payable by the Employer under Section 3 being non-deductible to the
Employer pursuant to Section 280G of the Code and subject to the excise tax
imposed under Section 4999 of the Code. The determination of any reduction in
the payments and benefits to be made pursuant to Section 3 shall be based upon
the opinion of independent counsel selected by the Employer’s independent public
accountants and paid by the Employer. Such counsel shall be reasonably
acceptable to the Employer and the Executive; shall promptly prepare the
foregoing opinion, but in no event later than thirty (30) days from the Date of
Termination; and may use such actuaries as such counsel deems necessary or
advisable for the purpose. Nothing contained herein shall result in a reduction
of any payments or benefits to which the Executive may be entitled upon
termination of employment under any circumstances other than as specified in
this Section 4, or a reduction in the payments and benefits specified in Section
3 below zero.

 

5. Mitigation; Exclusivity of Benefits.

 

(a) The Executive shall not be required to mitigate the amount of any benefits
hereunder by seeking other employment or otherwise. The amount of severance to
be provided pursuant to Sections 3(a) and 3(b) hereof shall not be reduced by
any compensation earned by or benefits provided to the Executive as a result of
employment by another employer after the Date of Termination or otherwise.

 

(b) The specific arrangements referred to herein are not intended to exclude any
other benefits which may be available to the Executive upon a termination of
employment with the Employer pursuant to employee benefit plans of the Employer
or otherwise.

 

6. Withholding. All payments required to be made by the Employer hereunder to
the Executive shall be subject to the withholding of such amounts, if any,
relating to tax and other payroll deductions as the Employer may reasonably
determine should be withheld pursuant to any applicable law or regulation.

 

7. Nature of Employment and Obligations.

 

(a) Nothing contained herein shall be deemed to create other than a terminable
at will employment relationship between the Employer and the Executive, and the
Employer may terminate the Executive’s employment at any time, subject to
providing any payments specified herein in accordance with the terms hereof.

 

6



--------------------------------------------------------------------------------

(b) Nothing contained herein shall create or require the Employer to create a
trust of any kind to fund any benefits which may be payable hereunder, and to
the extent that the Executive acquires a right to receive benefits from the
Employer hereunder, such right shall be no greater than the right of any
unsecured general creditor of the Employer.

 

8. Source of Payments. It is intended by the parties hereto that all payments
provided in this Agreement shall be paid in cash or check from the general funds
of the Bank.

 

9. No Attachment.

 

(a) Except as required by law, no right to receive payments under this Agreement
shall be subject to anticipation, commutation, alienation, sale, assignment,
encumbrance, charge, pledge, or hypothecation, or to execution, attachment,
levy, or similar process or assignment by operation of law, and any attempt,
voluntary or involuntary, to affect any such action shall be null, void, and of
no effect.

 

(b) This Agreement shall be binding upon, and inure to the benefit of, the
Executive, the Bank and their respective successors and assigns.

 

10. Assignability. The Employer may assign this Agreement and its rights and
obligations hereunder in whole, but not in part, to any corporation, bank or
other entity with or into which the Employer may hereafter merge or consolidate
or to which the Employer may transfer all or substantially all of its assets, if
in any such case said corporation, bank or other entity shall by operation of
law or expressly in writing assume all obligations of the Employer hereunder as
fully as if it had been originally made a party hereto, but may not otherwise
assign this Agreement or their rights and obligations hereunder. The Executive
may not assign or transfer this Agreement or any rights or obligations
hereunder.

 

11. Notice. For the purposes of this Agreement, notices and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given when delivered or mailed by certified or
registered mail, return receipt requested, postage prepaid, addressed to the
respective addresses set forth below:

 

To the Bank:

   Secretary      NewAlliance Bank      195 Church Street      New Haven, CT
06510

To the Executive:

   Koon-Ping Chan      At the address last appearing      on the personnel
records of      the Executive

 

12. Amendment; Waiver. No provisions of this Agreement may be modified, waived
or discharged unless such waiver, modification or discharge is agreed to in
writing and signed by the Executive and such officer or officers as may be
specifically designated by the

 

7



--------------------------------------------------------------------------------

Board of Directors of the Employer to sign on its behalf. No waiver by either
party hereto at any time of any breach by any other party hereto of, or
compliance with, any condition or provision of this Agreement to be performed by
such other party shall be deemed a waiver of similar or dissimilar provisions or
conditions at the same or at any prior or subsequent time.

 

13. Governing Law. The validity, interpretation, construction and performance of
this Agreement shall be governed by the laws of the United States where
applicable and otherwise by the substantive laws of the State of Connecticut.

 

14. Headings. The section headings contained in this Agreement are for reference
purposes only and shall not affect in any way the meaning or interpretation of
this Agreement.

 

15. Validity. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other
provisions of this Agreement, which shall remain in full force and effect.

 

16. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.

 

17. Regulatory Provisions.

 

(a) The Employer may terminate the Executive’s employment at any time, but any
termination by the Employers, other than termination for Cause, shall not
prejudice the Executive's right to compensation or other benefits under this
Agreement. The Executive shall not have the right to receive compensation or
other benefits for any period after termination for Cause as defined in Section
1(b) hereof.

 

(b) Notwithstanding any other provision of this Agreement to the contrary, any
payments made to the Executive pursuant to this Agreement, or otherwise, are
subject to and conditioned upon their compliance with Section 18(k) of the
Federal Deposit Insurance Act (12 U.S.C. §1828(k)) and the regulations
promulgated thereunder, including 12 C.F.R. Part 359.

 

18. Solicitation.

 

The Executive hereby covenants and agrees that, for a period of one year
following his termination of employment with the Employer for any reason, he
shall not, without the written consent of the Employer, either directly or
indirectly:

 

(a) solicit, offer employment to, or take any other action intended, or that a
reasonable person acting in like circumstances would expect, to have the effect
of causing any officer or employee of the Employer or any of its subsidiaries or
affiliates to terminate his or her employment and accept employment or become
affiliated with, or provide services for compensation in any capacity whatsoever
to, any savings bank, savings and loan association, bank, bank holding company,
savings and loan holding company, or other institution engaged in the business
of accepting deposits, making loans

 

8



--------------------------------------------------------------------------------

or doing business within any county in which the Company or the Bank maintains
an office as of the date of termination of the Executive’s employment;

 

(b) provide any information, advice or recommendation with respect to any such
officer or employee to any savings bank, savings and loan association, bank,
bank holding company, savings and loan holding company, or other institution
engaged in the business of accepting deposits, making loans or doing business
within any county in which the Company or the Bank maintains an office as of the
date of termination of the Executive’s employment, that is intended, or that a
reasonable person acting in like circumstances would expect, to have the effect
of causing any officer or employee of the Employer or any of its subsidiaries or
affiliates to terminate his or her employment and accept employment or become
affiliated with, or provide services for compensation in any capacity whatsoever
to, any savings bank, savings and loan association, bank, bank holding company,
savings and loan holding company, or other institution engaged in the business
of accepting deposits, making loans or doing business within any county in which
the Company or the Bank maintains an office as of the date of termination of the
Executive’s employment; or

 

(c) solicit, provide any information, advice or recommendation or take any other
action intended, or that a reasonable person acting in like circumstances would
expect, to have the effect of causing any customer of the Company or the Bank to
terminate an existing business or commercial relationship with the Company or
the Bank.

 

19. Arbitration. Any dispute, controversy or claim arising out of or relating to
this Agreement or the breach thereof, shall be submitted to and finally settled
by arbitration in accordance with the Commercial Arbitration Rules (the “Rules”)
of the American Arbitration Association (the “AAA”) then in effect before a
panel of three arbitrators selected by the Bank. Arbitration shall occur in New
Haven, Connecticut or such other location as may be mutually agreed to by the
parties.

 

The award made by all or a majority of the panel of arbitrators shall be final
and binding, and judgment may be entered based upon such award in any court of
law having competent jurisdiction. The award is subject to confirmation,
modification, correction or vacation only as explicitly provided in Title 9 of
the United States Code. The prevailing party shall be entitled to receive any
award of pre- and post-award interest as well as attorney’s fees incurred in
connection with the arbitration and any judicial proceedings related thereto.
The parties acknowledge that this Agreement evidences a transaction involving
interstate commerce. The United States Arbitration Act and the Rules shall
govern the interpretation, enforcement, and proceedings pursuant to this
Section. Any provisional remedy which would be available from a court of law
shall be available from the arbitrators to the parties to this Agreement pending
arbitration. Either party may make an application to the arbitrators seeking
injunctive relief to maintain the status quo, or may seek from a court of
competent jurisdiction any interim or provisional relief that may be necessary
to protect the rights and property of that party, until such times as the
arbitration award is rendered or the controversy otherwise resolved.

 

9



--------------------------------------------------------------------------------

20. Payment of Costs and Legal Fees. All reasonable costs and legal fees paid or
incurred by the Executive pursuant to any dispute or question of interpretation
relating to this Agreement shall be paid or reimbursed by the Bank if the
Executive is successful on the merits pursuant to a legal judgment, arbitration
or settlement.

 

21. Entire Agreement. This Agreement embodies the entire agreement between the
Employer and the Executive with respect to the matters agreed to herein. All
prior agreements between the Employer and the Executive, if any, with respect to
the matters agreed to herein are hereby superseded and shall have no force or
effect, except that this Agreement shall not affect or operate to reduce any
benefit or compensation inuring to Executive of a kind elsewhere provided. No
provision of this Agreement shall be interpreted to mean that Executive is
subject to receiving fewer benefits than those available to him without
reference to this Agreement.

 

IN WITNESS WHEREOF, the Bank has caused this Agreement to be executed by its
duly authorized officers and the Executive has hereunto set his hand, all as of
the date first above written.

 

THIS AGREEMENT CONTAINS A BINDING ARBITRATION PROVISION WHICH MAY BE ENFORCED BY
THE PARTIES.

 

Attest:

      NEW ALLIANCE BANK

/s/ William W. Bouton III

      By:  

/s/ Peyton R. Patterson

               

Peyton R. Patterson, Chairman, President and
Chief Executive Officer

Attest:

      EXECUTIVE

/s/ William W. Bouton III

      By:  

/s/ Koon-Ping Chan

               

Koon-Ping Chan

 

10